Citation Nr: 9925159	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-42 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claims of entitlement to, 
inter alia, depression (later characterized as "an acquired 
psychiatric disorder") and pancreatitis.  This matter was 
previously before the Board in August 1997, when it was 
remanded to the RO for additional development, along with the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Following completion of that 
development to the extent possible, a May 1998 supplemental 
statement of the case reflects that the RO continued its 
denial of service connection for pancreatitis.  

In a June 1999 rating decision, the RO granted service 
connection for a depressive disorder, effective April 1994 
(the date of the veteran's claim therefor).  Thus, the RO 
effectively granted the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Therefore, the only matter currently pending before the Board 
is entitlement to service connection for pancreatitis.


FINDING OF FACT

There is no competent medical evidence of any nexus between 
the veteran's current pancreatitis and his military service.


CONCLUSION OF LAW

The claim for service connection for pancreatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's service medical records are completely negative 
for any mention of pancreatitis or injury to the pancreas.  
The reports of the September 1971 entrance medical 
examination, and May 1974 separation examination, reflect 
that his abdomen and viscera were normal on both occasions.  

The earliest medical evidence of pancreatitis experienced by 
the veteran is a VA hospitalization summary, reflecting his 
hospitalization from April to August 1991 at the VA Medical 
Center (VAMC) in Lyons, New Jersey (Lyons VAMC).  That report 
reflects his admission to the domiciliary program at Lyons 
VAMC following a prior hospitalization, from February to 
April 1991, at the VAMC in East Orange, New Jersey (East 
Orange VAMC), for alcohol detoxification.  No complaints 
referable to pancreatitis appear on the hospitalization 
summary.  However, the veteran reported a history of having 
"pancreatitis in 1987 with cyst and drainage" at the East 
Orange VAMC.  Laboratory tests conducted during his 1991 
hospitalization were negative for acute pancreatic disease.  
The pertinent diagnosis was a "history of pancreatic 
pseudocyst with drainage in October 1987 at East Orange VA."

A VA hospitalization summary, reflecting the veteran's 
hospitalization from August 1991 to January 1992, at the VAMC 
in Bath, New York (Bath VAMC).  The summary reflects the 
veteran's admission without any complaints pertinent to 
pancreatitis.  However, the diagnoses reflected by the 
summary include pancreatitis.  An inpatient treatment record 
from this hospitalization reflects the veteran's statement 
that he had experienced four attacks of pancreatitis, 
although the dates of such attacks do not appear in that 
record.  The August 1991 VA inpatient record also reflects 
that one of the attacks of pancreatitis resulted in a "major 
operation."  An August 1991 VA inpatient examination report 
reflects the veteran's reported history of "acute" 
pancreatitis and pseudocyst, operated" in 1988, apparently 
(according to the veteran) while he was at the "Dom[iciliary 
at the VAMC in] Lyons."  Although there was no diagnosis per 
se, a corresponding VA report of treatment plan reflects a 
"problem" of "pancreatitis, nonrecurrent."  The latter 
report does not reflect any recommended treatment.  

A VA Hospitalization summary from the Lyons VAMC, dated from 
January to April 1992, reflects the veteran's report that he 
had been admitted to the East Orange VAMC on an unspecified 
date, "with pancreatitis and pseudocyst," and that he 
underwent surgery in October 1987.  It is not altogether 
clear from the 1992 VA hospitalization summary whether the 
surgery was due to pancreatitis.  

A July 1993 VA hospitalization summary from the East Orange 
VAMC reflects the veteran's admission for complaints of 
diffuse abdominal pain with vomiting, of two days' duration.  
The examiner noted the veteran's history of pancreatitis, a 
pseudocyst, surgery, and alcohol abuse.  A computerized 
transaxial tomography scan (CT scan) revealed no pseudocyst.  
The diagnosis was chronic pancreatitis.  The examiner also 
provided a clinical diagnosis of alcohol abuse which was 
noted, but not treated, and which did not impact on the 
episode of care for pancreatitis.  

A July 1994 VA mental examination report reflects the 
veteran's statement that he had experienced four attacks of 
pancreatitis, although the dates of such attacks do not 
appear in that record.  A January 1998 VA mental examination 
report reflects a similar report of history.  Neither report 
reflects complaints or diagnosis of pancreatitis.

Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998). 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded - if judged by a fair 
and impartial individual - resides with the veteran; if it 
is determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As the July 1993 VA hospitalization summary reflects, the 
veteran currently suffers from a serious condition - chronic 
pancreatitis.  Thus, he is well able to demonstrate that he 
has a current disability.  However, there is absolutely no 
medical evidence whatsoever demonstrating that there is a 
nexus between such disability and his military service.

As noted above, the veteran's service medical records do not 
reflect any complaints, findings, or diagnoses of problems 
with his pancreas.  Viewing the evidence of record in the 
light most favorable to the veteran, the earliest medical 
indication of a pancreatic disorder was not until October 
1987, over thirteen years after his discharge from active 
service, as reported in the April to August 1991 VA 
hospitalization summary.  Although that summary reflects a 
diagnosis of a "history" of a pancreatic disorder, it does 
not include a medical opinion that the reported pancreatic 
condition was in any way related to the veteran's military 
service.  Likewise, with respect to the only clear diagnoses 
of a pancreatic disorder of record, the August 1991 to 
January 1992 VA hospitalization summary and July 1993 VA 
hospitalization summary include no opinion linking either 
diagnosis, by competent medical authority, to the veteran's 
military service.  There is otherwise no competent medical 
evidence indicating that that the current condition is the 
result of a disease or injury incurred or aggravated in 
service.  

In the absence of competent medical evidence of a nexus 
between the veteran's current pancreatitis and service, the 
claim is not plausible and must be denied as not well 
grounded.  While the veteran and/or his representative may 
well believe that the veteran has pancreatitis that is 
related to his military service, neither has the medical 
expertise or training to competently render an opinion on 
such a medical matter.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Even accepting, as truthful the veteran's 1991 
statement that he underwent surgery for pancreatitis in the 
late 1980's, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
surgery for a condition several years after discharge from 
service would not suffice to establish the required nexus 
between that condition and service.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for pancreatitis is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

As regards the latter point, the Board notes that its August 
1997 remand sought to obtain the 1987 and 1988 VA treatment 
records from East Orange VAMC, that are mentioned in the 
record.  March 1998 correspondence from the East Orange VAMC 
to the RO reflects that the VAMC was unable to locate records 
of treatment for the veteran dated from January 1981 to 
present.  The Board is satisfied that the RO substantially 
complied with the August 1997 remand instructions.  In any 
case, any records that might have been obtained would have 
shown treatment for pancreatitis, but such records could not 
possibly have linked a current pancreatic disability to the 
veteran's military service.  See Degmetich v. Brown, 104 F.3d 
1328, 1342 (Fed. Cir. 1997) (defining "current" disability, 
for purposes of determining whether service connection claim 
is well grounded, as disability manifested on date of claim).  
Moreover, the veteran has not contended otherwise.  

Although the RO did not specifically deny the claim as not 
well grounded, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, the 
Board would point out that, in the May 1998 supplemental 
statement of the case, the RO set forth the legal requirement 
of presenting a well-grounded claim (as set forth in Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (Table)), and thereby at least considered 
whether his claim was well grounded.  Thus, the duty to 
inform the veteran of the evidence necessary to present a 
well-grounded claim, and the reasons why his current claim is 
inadequate, has been met.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  



[CONTINUED ON FOLLOWING PAGE.]


ORDER

As evidence of a well-grounded claim for service connection 
for pancreatitis has not been submitted, the claim is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

